Citation Nr: 1227029	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a personality disorder.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 


REMAND

PTSD

In a June 2011 rating decision, the RO denied service connection for PTSD.  The Veteran's attorney thereafter submitted a timely notice of disagreement with the June 2011 rating decision.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Personality Disorder

In the Veteran's May 2010 substantive appeal, he indicated that he wished to have a hearing before a member of the Board at the local VA office.  The Veteran was never scheduled for the requested hearing, nor has he withdrawn this hearing request.  Inasmuch as Travel Board and videoconference hearings are scheduled by the RO, this case must be returned to the New York RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  A Statement of the Case on the issue of entitlement to service connection for an acquired psychiatric disorder claimed as PTSD should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this, the RO should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO should contact the Veteran to determine whether he wishes to have a Travel Board or videoconference hearing in conjunction with his claims above.  Then, he should be scheduled for a hearing in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

